     Case 3:21-cv-00163-ECM-KFP Document 12 Filed 08/25/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

UMAR CLARK,                                    )
                                               )
     Plaintiff,                                )
                                               )
     v.                                        ) CIVIL ACT. NO. 3:21-cv-163-ECM
                                               )              (WO)
VERIZON,                                       )
                                               )
     Defendant.                                )

                                  OPINION and ORDER

      On May 27, 2021, the Magistrate Judge entered a Recommendation (doc. 8) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to file an

amended complaint as ordered by this Court.

     A separate Final Judgment will be entered.

     Done this 25th day of August, 2021.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
